DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflector that is coupled to the fiber block via a transparent adhesive layer with wherein the reflector comprises an off-axis reflector with an angle of 45 degrees (claims 2 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 6 recite a reflector that is coupled to the fiber block via a transparent adhesive and the reflector(s) is off-axis with an angle of 45 degrees (whether it is a reflector or a plurality of thin film reflectors).  It is unclear how a reflector(s) connected to a fiber block with a transparent film of adhesive could also form a 45-degree angle to the fiber block axis.  Applicant shows an embodiment in Fig. 4B that has a fiber block (420) and a separate reflector (440) at a 45-degree angle, but this is not a reflector that is coupled to the fiber block via a transparent adhesive layer.  It is unclear how this configuration could be made with such a large block of adhesive that would be needed to somehow connect the fiber block to the reflector as shown in Fig. 4B.  Further, none of the embodiments shown where the reflector(s) are connected to the fiber block with the adhesive layer have a 45-degree angle of reflector(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 8,503,840 B2).  Hu teaches an off-axis, fiber-array collimator, the collimator (Fig. 4E) (C15 L4-14) comprising:
a monolithic fiber block (405) including a plurality of optical fibers (430) and a substrate (material of 410) having a first surface (411) configured to include tips of the plurality of optical fibers (430) in a first position configuration (see Fig. 4E);
a monolithic reflector block (410) optically coupled to the monolithic fiber block (405);
wherein: the reflector (410) is coupled to the monolithic fiber block via a transparent adhesive layer (C8 L25-28, C9 L61-67, C16 L5-10);
a reflector axis of the reflector (410) is at an angle with respect to a beam axis of a beam of the plurality of optical fibers (430) (C17 L10-17);
The embodiment of Fig. 4E of Hu does not show the reflector(s) being a part of the end of the reflector/fiber block.  Hu does teach an embodiment (Fig. 3D) wherein the reflector is a plurality of thin-film parabolic reflectors (350) at the end of the collimator device (C15 L3-21) wherein positions of centers of the reflectors match the (first) position configuration of the fibers (C15 L8-33). 
The embodiments of Fig. 4E and 3D are analogous art because they are from the same field of endeavor, optical fiber blocks.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Fig. 4E of Hu to include the thin-film parabolic reflectors of the embodiment of Fig. 3D.
The motivation for doing so would have been to further collimate an optical signal right at an output in addition to any signal conditioning from within the block.
Hu does not teach the angle of the lenses being 45-degrees, but it would have been obvious to one of ordinary skill in the art at the time of effective filing to try 45-degrees for the lens angles, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  One of ordinary skill the art would discover a 45-degree angle would reduce back reflections and the purpose of the angle in Hu is to reduce backward-propagating into the fibers (C17 L10-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach off-axis fiber lens systems:  US 6587618, US 7218811, US 10139576, US 10222559.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874